



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in respect
    of the disclosure of information in the course of the administration of justice
    when it is not the purpose of the disclosure to make the information known in
    the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.J.L., 2014 ONCA 313

DATE: 20140422

DOCKET: C56158

Laskin, Watt and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.J.L.

Appellant

Jill Makepeace, for the appellant

Joanne Stuart, for the respondent

Heard and released orally: April 14, 2014

On appeal from the conviction entered on June 8, 2012 by
    Justice
Paul U.
Rivard of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his convictions for sexual assault and related
    offences.  His principal ground of appeal is that the trial judge failed to
    scrutinize the complainants evidence with the same degree of rigour as he did
    the appellants evidence.  In advancing this ground, the appellant also argues
    that the trial judge misapprehended certain evidence and failed to give
    adequate reasons. Ms. Makepeace, in her thorough submissions, gave several
    examples of what she maintained show the trial judges uneven scrutiny of the
    evidence.

[2]

We do not accept the appellants argument.  As Ms. Makepeace fairly
    acknowledges, this is a difficult argument to make on appeal.  And as she also
    fairly acknowledges, the trial judge did not unfairly reject the appellants
    evidence.  Certain aspects of his evidence were indeed problematic.

[3]

The only remaining question was whether the complainants evidence was
    sufficiently credible and reliable to prove the Crowns case beyond a
    reasonable doubt.  The trial judge did not refer to every piece of evidence
    pointed to by the appellant, nor was he required to do so.  For example, the
    evidence of the complainants motive to fabricate was so weak  and was only
    briefly referred to by defence counsel  the trial judge could be excused for
    not dealing with it.

[4]

As is evident from the trial judges reasons, he found the complainant
    to be credible.  The main attack on her credibility at trial was her
    incremental disclosure.  The trial judge addressed her disclosure in his
    reasons and accepted her explanation as he was entitled to do.  His reasons
    could have explained other aspects of the complainants evidence.  However, we
    are satisfied that his reasons were adequate to permit meaningful appellate review. 
    We see no error justifying our intervention.

[5]

Accordingly the appeal is dismissed.

John Laskin J.A.

David Watt J.A.

C.W. Hourigan J.A.


